Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3-7-21 has been entered and fully considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jae Hoon Kim on 3-17-21.

The application has been amended as follows: 
	Please cancel claims 16-20.

Allowable Subject Matter
Claims 1-15, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The allowability of claims 1-15 and 22-24 was discussed in the previous rejection, and as the claims have not been amended, are still allowable for the same reasons as discussed previously.

Regarding claim 21, Cho (Fig. 2 and 7) discloses a display apparatus as discussed in the previous rejection, and Cho further discloses the newly amended limitation wherein the first touch driving signal has a voltage level higher than the reference voltage level (as seen in Fig. 7, the first touch driving signal T3 has a voltage level Vdrv higher than the reference voltage level Vcom during the second period P2) during a second period “immediately” after the first period (seen in Fig. 7, the second period P2 is immediately after the first period P1).
However the claim has also been amended to include the limitation “wherein voltage levels of the first touch driving signal and the second touch driving signal are simultaneously changed during the second period.”

Kwon ‘624 discloses (Fig. 3 and 4) a display apparatus wherein first and second touch driving signals are simultaneously changed during a second period (seen in Fig. 3, the same touch driving signal TDS’ is applied to each of the lines simultaneously during second period TP).
However, Kwon ‘624 uses gate lines to provide the first and second touch driving signals, while Cho specifically teaches separate lines for the touch driving signals (T1-Tj), and wherein the gate lines are maintained at a set voltage level (VGL, seen in the bottom of Fig. 7, also discussed in [0065]) in order to reduce power (see [0009]), therefore Kwon ‘624 is not combinable with Cho.

Lee et al. (US 2017/0108993) discloses a display apparatus wherein first and second touch driving signals are simultaneously changed during a second period (seen in Fig. 5, the same touch driving signal LFD is applied to each of the lines simultaneously during second period TT).
However, Lee uses either data lines (S1, S2, etc.) or gate lines (G1, G2, etc.) to provide the first and second touch driving signals, while Cho specifically teaches separate lines for the touch driving signals (T1-Tj), and wherein the data and gate lines are maintained at a set voltage level (gate lines G1-G3 are held at VGL and data lines D1 and D2 are held at , seen in the bottom of Fig. 7, also discussed in [0065]) in order to reduce power (see [0009]), therefore Kwon ‘624 is not combinable with Lee.

Therefore, each of the currently cited references of record fails to teach or suggest “wherein voltage levels of the first touch driving signal and the second touch driving signal are simultaneously changed during the second period” when combined with each of the other currently cited claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691